DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-3, 5-6, 8-15, and 18-20 are pending.
Claims 1, 8-9, 13, and 18 have been amended.
This action is non-final.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch et al. (hereinafter as Ferlitsch) PGPUB 2009/0073481, and further in view of Leong et al. (hereinafter as Leong) PGPUB 2011/0211443.
As per claim 13, as interpreted as stated in the U.S.C. 11(b) rejection above, Ferlitsch teaches an operation method of a first communication node [FIG. 1 sleep capable node 120] including a medium access control (MAC) layer [0020: network interface 210 (a network interface has a MAC layer because it is essential for communicating with a network)], a physical (PHY) layer [0020: network interface 210 (a network interface has a PHY layer because it is essential for communicating with a network)], a first port connected to the PHY layer [FIG. 1: (interface between sleep capable node 120 and client node 110; it is connected to PHY layer because it is necessary for communication between nodes)], and a second port connected to the PHY layer [FIG. 1: (interface between sleep capable node 120 and sleep management node 130; it is connected to PHY layer because it is necessary for communication between nodes)], the operation method comprising: 
receiving, by the first port, a signal from a second communication node [0020 and 0031: (service requests received from client node 110 (second communication node))];
when the first communication node is in a sleep mode, transferring the signal received by the first port to the second port [FIG. 1, 0020, and 0031: (redirecting to sleep management node 130 service requests received from client node 110 when sleep capable node 120 is asleep, which involves moving the service request from the interface between element 120 and 110 to the interface between element 120 and 130)];
transferring, by the second port, the signal transferred from the first port to a third communication node connected to the second port [0020 and 0031: (redirecting to sleep management node 130 (third communication node) service requests received from client node 110 when sleep capable node 120 is asleep)], 
wherein, when the first communication node is in a sleep mode, transfers the message received through the first port to the second port, and the signal received through the first port is transferred to the third communication node through the second port without performing a system booting procedure for the communication node [0020: (redirecting to sleep management node 130 (another communication node) service requests received from client node 110 when sleep capable node 120 is asleep); and 0031: (sleep capable node 120 does not perform any booting procedure during this redirecting process)].

Ferlitsch does not teach transferring the signal received by electrically connecting the first port and the second port through a switch controlling a connection between the first port and the second port; the switch transfers the message received through the first port to the second port, and wherein the switch comprises: a first sub-switch receiving a signal from the PHY layer; and at least one second-sub switch controlling the connection between the first port and the second port according to an ON/OFF state of the first sub-switch.
Leong teaches a network switch in which in a particular mode of operation, packets to the network switch from the first node 30 are directly transmitted to the second node 32 without involving the network switch. Leong is thus similar to Ferlitsch because they teach in a particular mode of operation, directly rerouting data received from one node to another node. Leong further teaches transferring the signal received by electrically connecting the first port and the second port through a switch controlling a connection between the first port and the second port [0026 and 0033: (by-pass tap 50 (switch) has relay components 70 and 72 that may close to form a communication link between nodes 30 and 32)]; the switch transfers the message received through the first port to the second port [FIG. 2, FIG. 5, 0026, and 0033: (data received at first port 12 from node 1 is sent to second port 14 to node 2 by way of relays 70 and 72 of by-pass tap 50)], wherein the switch comprises: a first sub-switch receiving a signal from the PHY layer [FIG. 2: (relay 70 receives a signal from port 12)]; and at least one second-sub switch controlling the connection between the first port and the second port [FIG. 2, 0024, and 0026: (relay 72 controls connection between ports 12 and 14 because it can disconnect the bypass path and require data to go through element 52)] according to an ON/OFF state of the first sub-switch [FIG. 2: (relay 70 is serially connected to relay 72 in the bypass path, and relay 72 controls whether to provide the bypass path based on the state of relay 70; both have to be in the same state to provide the bypass path) and 0027: (relays 70 and 72 can open (off state) to operate in the normal state shown in FIG. 3)]. Leong teaches bypassing the network switch when components in the network switch are not available through the use of relays to implement a bypass path.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Leong’s teachings of the relays of bypass tap in Ferlitsch’s network interface. Leong teaches the details of circuitry in the network interface of Ferlitsch. One of ordinary skill in the art would have been motivated to use Leong’s teachings of the details of the bypass circuitry in Ferlitsch because it is a simpler circuitry that performs the rerouting functions of Ferlitsch even if power was not applied, and would therefore save the designer time from having to determine the details of the network interface and allow for operation even if power is completely removed to the sleep capable node, thereby achieving greater power savings.
As per claim 14, Ferlitsch and Leong teach the operation method according to claim 13, wherein the switch turns on the connection between the first port and the second port when the first communication node is in the sleep mode, and turns off the . 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlitsch et al. (hereinafter as Ferlitsch) PGPUB 2009/0073481 in view of Leong et al. (hereinafter as Leong) PGPUB 2011/0211443, and further in view of Kurts et al. (hereinafter as Kurts) PGPUB 2016/0179166.
As per claim 15, Ferlitsch and Leong teach the operation method according to claim 13.
Ferlitsch and Leong do not teach further comprising receiving, by the first port, a message indicating a wake-up reason from the second communication node. Ferlitsch describes the sleep capable node receiving a wakeup request based on message header or payload [0036], but does not indicate what the header or payload contains.
Kurts teaches transmitting packets for waking a dormant component. Kurts is thus similar to Ferlitsch and Leong because they teach transmitting wake packets. Kurt further teaches comprising receiving, by the first port, a message indicating a wake-up reason from the second communication node [0158: trace packet may further include a wake reason (such as wake resulting from an interrupt, a store to a monitored memory address, or other possible sources of wake)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Kurts teachings of including a wake reason in the message in Ferlitsch and Leong’s wake signals for waking the device from the sleep mode. One of ordinary skill in the art would be motivated to provide the reason for the .

Response to Arguments
Applicant's arguments filed 11/19/2020 have been fully considered but they are not persuasive. Applicant appears to argue for claim 13 on page 9 that Kim merely discloses two switches to form a DPDT switch but that the second sub-switch (S2 switch of Kim) does not control the connection between the first port and the second port according to an ON/OFF state of the first sub-switch (S1 switch of Kim), and therefore the prior art does not teach the limitation “the switch comprises… according to an ON/OFF state of the first sub-switch”. Examiner respectfully disagrees.
The Final Office action submitted 8/19/2020 had mapped the first sub-switch to element S2 of Kim and the second sub-switch to element S1 of Kim, which is different from the mapping that applicant has argued. Specifically, FIG. 1 of Kim shows switch S2 providing a control signal in the form of an arrow to switch S1, and thus Kim shows a second switch (S1) being controlled according to a condition signal from first switch (S2). Kim thus teaches switch S1 being controlled based on a state of switch S2 under the broadest reasonable interpretation of the claim limitation.
Furthermore, upon further consideration of the claim limitation, it was determined that Leong also taught the claimed limitation. Leong shows in FIG. 2 two sub-switches (relays 70 and 72) working together to provide the bypass path from port 12 to port 14. These two relays are connected serially to provide the bypass path when relays 70 and 72 are closed. When relays 70 and 72 are opened though, signals must go through 
Lastly, newly found prior art Shaver et al. would also teach such a limitation [FIG. 7: (second sub-switch Q28 is dependent on first sub-switch Q30 and are connected in a serial manner)]. Newly found prior art Nagao would also teach such a limitation because it states that second switch 14B sets a power mode depending on the operation mode selected by first switch 14A [0035].
For the reasons described above, applicant’s arguments are not convincing and the amended claim limitation in claim 13 is rejected under U.S.C. 103(a).

Allowable Subject Matter
Claims 1-3, 5-6, and 8-12 are allowed.
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is reminded that in amending in response to a rejection of claims, .
Nagao (PGPUB 2013/0065528) shows a second switch 14B being controlled according to a mode of the first switch 14A [0035].
Shaver et al. (PGPUB 2013/0086284) shows a transistor Q30 in series with a second transistor Q28, where state of Q28 is dependent on Q30 [FIG. 7].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY CHAN whose telephone number is (571)270-5134.  The examiner can normally be reached on Monday - Friday 10-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 5712724147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/DANNY CHAN/Primary Examiner, Art Unit 2186